Appeal from an order of the Supreme Court, Kings County, dated July 16, 1973, which denied plaintiff’s motion to reargue his previous motion to vacate a settlement and to restore the ease to the trial calendar. Appeal dismissed, with $20 costs and disbursements to respondent Poindexter. No appeal lies from an order denying reargument of a prior motion. We have nevertheless considered appellant’s points and, if we were not dismissing the appeal, we would affirm the order. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.